DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 03/21/2022. The examiner acknowledges the amendments to claims 66-67 and 69. Claims 1-37, 39-46, 39-46, 49-52, 55-59, 64, and 68 are cancelled. Claims 71-73 are new. Claims 38, 47-48, 53-54, 60-63, 65-67, and 69-73 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 7, filed 03/21/2022, with respect to the rejection(s) of claim(s) 38, 53-54, and 60-62 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20040204635 A1 to Scharf, et al. (hereinafter Scharf).
Applicant’s arguments, see pg 8, with respect to the USC 103 rejection of claim 69 have been fully considered and are persuasive.  The USC 103 rejection of claim 69 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 69 introduces additional New Matter by positively reciting the implantable reporting processor is configured to activate one or more sensors in response to sending the message comprising an instruction to move. Applicant’s Remarks filed on 03/21/2022, at pg 8, asserts support for this amendment can be found in paragraph [00224] [of their Specification]. However, [00224] only discloses the electronic circuitry (2078) of the implantable device is configured to activate one or more sensors (such as at least three accelerometers and three gyroscopes) in response to a command entered via a base station by a doctor, not in response the reporting processor sending its message comprising an instruction to move to a voice-command device.
Claims 70-72 are rejected for depending from the New Matter of claim 69. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 53-54, 60-62, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over US 7009511 B2 to Mazar, et al. (cited in previous Office Action, hereinafter Mazar) in view of US 20040204635 A1 to Scharf, et al. (hereinafter Scharf).
Regarding claim 28, Mazar teaches a system [abstract] comprising:
an implantable prosthesis (102, 104, such as a pacemaker or defibrillator) configured for chronic implant in a patient [col 3, ln 55 – col 4, ln 4; col 4, ln 33-54];
an implantable reporting processor associated with the implantable prosthesis ([col 3, ln 55 – col 4, ln 5-9], the function of data analysis and acting by themselves on that analysis requires that the implantable devices have some form of processing structure for processing the data and making decisions therefrom), the implantable reporting processor configured to obtain one or more measurements and to generate a record of the one or more measurements [col 4, ln 55 – col 4, ln 4];
a base station (host 112) configured to communicate with the implantable reporting processor and with a computing system (304, 306, 308, 310) (via communication system 110) [col 8, ln 49-62] (Fig 4); and
a voice-command device (106) ([col 5, ln 15-36], device 106 can comprise speech recognition software to process subjective data from a patient’s voice) configured to:
receive health-status information (subjective data of the patient [col 5, ln 15-36]), and
communicate the health-status information to the base station [col 6, ln 28-45; col 11, ln 11-24] (Fig 1),
wherein the implantable reporting processor is configured to communicate the record to the base station [col 3, ln 55 – col 4, ln 5-9; col 8, ln 49-62].
However, Mazar does not teach the base station is configured to place the health-status information received from the voice-command device in the record received from the implantable reporting processor.
Scharf teaches placing health-status information received from a voice-command device (an audio memo system in a PDA) in the same record also comprising biological data (pulse oximetry) received from a biological sensor (oximetry sensor) ([0041, 0043, 0047, 0050, 0056, 0059-0060], an audio memo system and voice recognition command in a PDA is configured to record health status information in the form of audio files comprising comments on the physiological parameters of the subject, then the PDA synchronizes the time stamps with those associated with collected pulse oximetry physiological signal data points, such that the health status information audio file is effectively placed in the same record as a corresponding physiological signal data point such that the corresponding audio file can be retrieved at a specific physiological signal point at the same time the audio file was created) (Fig 6a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mazar to have the base station configured to place the health-status information received from the voice-command device in the record received from the implantable reporting processor, because synchronizing physiological sensor information with audio files comprising comments on the physiological parameters of the subject such that physiological sensor information and corresponding audio files comprising comments on the physiological parameters observed at that time would provide simplified accessibility between audio event files and corresponding physiological sensor information for a potential physiological event in order to better track, diagnose, and treat a patient, as recognized by Scharf [0005, 0059-0060].

Regarding claim 53, Mazar in view of Scharf teach the system of claim 38, and Mazar further teaches the voice-command device (106) is configured to receive the health-status information in a form of text (by typing) [col 5, ln 15-36].

Regarding claim 54, Mazar in view of Scharf teach the system of claim 38, and Mazar further teaches the voice-command device (106) is configured to receive the health-status information in a form of sound (speech-recognition) [col 5, ln 15-36].

Regarding claim 60, Mazar in view of Scharf teach the system of claim 38, and Mazar further teaches the voice-command device (106) is configured to communicate the health-status information to the base station in a form of a sound recording (speech-recognition) [col 5, ln 15-36].

Regarding claim 61, Mazar in view of Scharf teach the system of claim 38, and Mazar further teaches the voice-command device (106) is further configured to, prior to receiving the health-status information, output a query related to the health status [col 5, ln 15-36].

Regarding claim 62, Mazar in view of Scharf teach the system of claim 61, and Mazar further teaches the voice-command device (106) is configured to output the query in one or both of a text form and a sound form (audible cue) [col 5, ln 15-36].

Regarding claim 73, Mazar in view of Scharf teach the limitations of claim 38, however Mazar does not teach the voice-command device is integrated with the base station.
Scharf teaches a voice-command device (audio memo system 200) is integrated with a base station (PDA 120) ([0043], a handheld PDA 120 can incorporate audio memo system 200 by having a built in microphone and voice acquisition and software).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mazar to have the voice-command device is integrated with the base station, because doing so would have the predictable result of enabling the base station to record an audio memo of a caregiver, as recognized by Scharf [0050].

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Scharf as applied to claim 38 above, and further in view of US 20070179739 A1 to Donofrio, et al. (cited in previous Office Action, hereinafter Donofrio).
Regarding claim 47, Mazar in view of Scharf teach the limitations of claim 38, however they do not teach the implantable reporting processor is disposed in the implantable prosthesis.
Donofrio teaches an implantable reporting processor (data processor) is disposed in an implantable prosthesis (within housing 920 and insulator (926) of implanted pedometer (900)) [0094] (Fig 12A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mazar of the Mazar/Scharf combination to have the implantable reporting processor is disposed in the implantable prosthesis, because doing so would help protect the implantable processor to ensure it works properly when implanted, as recognized by Donofrio [0094].

Regarding claim 48, Mazar in view of Scharf teach the limitations of claim 38, however Mazar in view of Scharf do not teach the implantable reporting processor forms part of the implantable prosthesis.
Donofrio teaches an implantable reporting processor (data processor) forms part of an implantable prosthesis (by being disposed within housing 920 and insulator (926) of implanted pedometer (900)) [0094] (Fig 12A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mazar of the Mazar/Scharf combination to have the implantable reporting processor forms part of the implantable prosthesis, because doing so would help protect the implantable processor to ensure it works properly when implanted, as recognized by Donofrio [0094].

Claims 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Scharf as applied to claim 38 above, and further in view of US 20110160572 A1 to McIntosh, et al. (cited in previous Office Action, hereinafter McIntosh).
Regarding claim 63, Mazar in view of Scharf teach the limitations of claim 38, however they do not teach, after receiving health-status information, output a follow-up query related to the health status.
McIntosh teaches, after receiving a voice command from a user [0052], output a follow-up query related to the received voice ([0052], after receiving a voice command from a user, the device queries the user about the command to confirm it understood the command correctly).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mazar in view of Scharf to have, after receiving health-status information, output a follow-up query related to the health status in a similar to manner in which McIntosh asks a follow-up question to ensure it interpreted a received voice command correctly, because doing so would provide a failsafe to ensure the voice recognition software correctly identified a user’s words, as recognized by McIntosh [0052].

Regarding claim 65, Mazar in view of Scharf teach the limitations of claim 38, however they do not teach the implantable reporting processor is configured to send a message to the voice- command device; and
the voice-command device is configured to output the message in one or both of a text form and a sound form.
McIntosh teaches an implantable reporting processor is configured to send a message (such as one related to [mechanical] loading) to a voice-command device (portable communication device 104 comprising digital signal processor 154 and voice recognition software 144) [0051-0052, 0119] (Fig 1D); and
the voice-command device is configured to output the message in one or both of a text form and a sound (audible) form [0040].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mazar in view of Scharf to have the implantable reporting processor is configured to send a message to the voice- command device; and
the voice-command device is configured to output the message in one or both of a text form and a sound form, because doing so would enable the voice-command device to audibly report a status determined from a condition measured in-vivo, as recognized by McIntosh [0040].

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Scharf, in further view of McIntosh as applied to claim 65 above, and further in view of WO 2016065205 A1 to Roschak, et al. (hereinafter Roschak).
Regarding claim 66, Mazar in view of Scharf, in further view of McIntosh teach the system of claim 65, however they do not teach the message comprises information related to a function condition of the implantable prosthesis.
Roschak teaches a message (transmitted by transceiver 18) comprises information related to a function condition of the implantable prosthesis (such as if it has been damaged or is out of batteries) [0063-0064] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mazar in view of Scharf, in further view of McIntosh to have the message comprises information related to a function condition of the implantable prosthesis, because doing so would enable the implantable prosthesis to report if it has been damaged or out of battery power, as recognized by Roschak [0064].

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Scharf, in further view of McIntosh as applied to claim 65 above, and further in view of WO 2013022890 A1 to Komatireddy, et al. (hereinafter Komatireddy).
Regarding claim 67, Mazar in view of Scharf, in further view of McIntosh teach the system of claim 65, however they do not teach the message comprises an instruction to move a body part with which the implantable prosthesis is associated.
Komatireddy teaches a message comprises an instruction (e) to move a body part [0048] (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mazar in view of Scharf, in further view of McIntosh to have the message comprises an instruction to move a body part with which the implantable prosthesis is associated, because instructing a user to move a body part can help ensure a user performs proper rehab exercise technique, as recognized by Komatireddy [0048].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11071279 B2 is mentioned because it discloses a base station configurable to control the transmission rate of a wireless sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791